Title: To James Madison from Albert Gallatin, 6 February 1805
From: Gallatin, Albert
To: Madison, James


T. D. 6 Feby. 1805
I do not perceive any appropriation from which Mr. Young’s account can be paid.
The appropriation laws of 1802 & 1803 are in the following words “For salaries of the agents of the United States in London and Paris, expenses of prosecuting claims and appeals in the courts of Great Britain relative to captures of the vessels of the United States, and of defending American causes elsewhere—twenty nine thousand dollars” (See pages 163 & 236).
The monies thus appropriated may therefore be applied to the payment of Proctors bills & Coast charges any where, but cannot be applied to the payment of agents in any other place than London and Paris.
The appropriation law of 1804 (page 73) for the first time assumes a different language, and dropping the agent in London, is thus expressed: “For salaries of the agents in Paris & Madrid for prosecuting claims in relation to captures three thousand three hundred and fifty dollars.”
Under that appropriation the salary of an agent for 1804 may clearly be paid; but the salary now claimed is precisely for the years 1802–1803, for which no appropriation is made.

The Act for the relief of Moses Young allows him a salary as agent of claims at Madrid for a certain period which ends on the 31 Decer. 1801. (See page 132 last session).
Why was not that period extended by the act itself so as to cover the whole time during which Mr Young was agent?
Why have the appropriation laws of 1802 & 1803 omitted to provide for the agency at Madrid, & whilst they expressly provide for the agencies of London & Paris, confined the expenditures in Madrid to the expences of defending causes?
Why was the change rendered necessary in the appropriation of 1804? and why, if that alteration was necessary in order to authorize the expenditure, was not provision made at the same time for covering the expenditure of the two preceding years?
I cannot answer those queries; but the language of the laws is so precise that I do not think myself authorized to pay the account out of the “Prize causes” appropriation; and no other appears to me to be applicable.
Albert Gallatin

Note—Drs. 603 were advanced to Mr Young on the prize cause appropriation, on 26 March 1804, upon the requisition of the Secretary of State—A.G.

